IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50968
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARMILLA RAQUEL MORALES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. DR-01-CR-276-1-WWJ
                       --------------------
                          April 19, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Attorney Walter M. Reaves, Jr. appointed to represent

Armilla Raquel Morales (“Morales”) has requested leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Morales filed a response

requesting that this court dismiss her appeal.   Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   Counsel’s motion for leave to withdraw is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50968
                                -2-

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.